Citation Nr: 0616923	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a left knee disability.

3.  Entitlement to an initial evaluation in excess of 0 
percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 0 
percent for a left ankle disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right ankle disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to August 
2001.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2004, the RO issued another rating action.  The case is 
now before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Board notes that the veteran has changed his mind several 
times concerning his desire for a Travel Board hearing.  
However, the last communication concerning this subject was 
the May 2004 VA Form 9, on which he indicated that he wished 
to have a Travel Board hearing scheduled.  As a veteran is 
entitled to a hearing if one is requested, further 
development is warranted.  38 C.F.R. § 20.700 (2005).


Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge, as the docket permits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


